Case: 2:20-cv-03707-ALM-EPD Doc #: 57 Filed: 09/09/20 Page: 1 of 3 PAGEID #: 471




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

    RANJITHA SUBRAMANYA, individually                    :
    and on behalf of a class of those similarly          :    Case No. 2:20-CV-3707
    situated, et al.,                                    :
                                                         :    Chief Judge Algenon L. Marbley
                  Plaintiffs,                            :
                                                         :    Magistrate Judge Deavers
           vs.                                           :
                                                         :
    UNITED STATES CITIZENSHIP AND                        :    DEFENDANTS’ REPORT PURSUANT
    IMMIGRATION SERVICES, et al.,                        :    TO CONSENT ORDER (ECF No. 55),
                                                         :    SEPTEMBER 9, 2020
                  Defendants.                            :



      In accordance with the Consent Order, proposed by the Parties, signed and entered by this

Court, (ECF No. 54, filed 8/19/2020; ECF No. 55, filed 8/21/2020), Defendants submit the

following Report for September 9, 2020, as described at Section IV. AGREED UPON TIMELINE,

of that Consent Order1:

10. Subject to Section VI. 16. and 18., Defendants agree to comply with the following Benchmarks:
      a. By August 21, 2020, Defendants will provide Plaintiffs’ Counsel and will file the aggregate
         data for the Putative Class Members. This data will include the aggregate number of
         Putative Class Members who are seeking an EAD based on a (c)(8) classification in
         Subclass 2. Defendants will provide Plaintiffs’ Counsel and will file updated aggregate
         data on September 9, 2020 and September 30, 2020.




1
 All capitalized terms not defined herein are accorded the meanings ascribed to them in the Consent Order. ECF
No. 55.


                                                        1
Case: 2:20-cv-03707-ALM-EPD Doc #: 57 Filed: 09/09/20 Page: 2 of 3 PAGEID #: 472




                             Aggregate Data for Putative Class Members
                                  Reporting of September 9, 2020


Total Putative Class Members
On August 20, 2020, USCIS created the Putative Class List which it will use to provide the reports
required under Section V of the Consent Order. On that date, there were a total of 45,5652 receipt
numbers meeting the definition of the two subclasses, as further identified below.
EADs Not Yet Produced
                                                           Subclass 2
                             Subclass 1                   All Categories                  Subclass 2
         Date                                                                             (C08 Only)
                                                                                            4,102
    August 20, 2020             27,829                         17,736


EADs Produced3
                                                              Subclass 2
                                    Subclass 1               All Categories              Subclass 2
           Date                                                                          (C08 Only)
                                                                                             0
      August 20, 2020                     0                           0
    September 9, 2020                 27,8294                     12,7175                   2,4286

2
  This number represents the total number of receipt numbers meeting the definition of Putative Class Member. There
could be more than one receipt number associated with an individual Putative Class Member.
3
  The term Putative Class Member means an alien who resides in the United States, who has submitted a Form I-765
to USCIS, whose Form I-765 USCIS was approved on or after December 1, 2019, and whose Employment
Authorization Document has not been Produced at the time the Putative Class List was generated. Accordingly, at
the time the Putative Class List was generated on August 20, 2020, USCIS had not yet produced any EADs for the
Putative Class Members. Importantly, by August 20, 2020, USCIS had Produced EADs for all Plaintiffs.

4
  USCIS produced all Subclass 1 EADs within 7 business days of the execution of the Consent Order by Defendants’
Counsel and Plaintiffs’ Counsel. Initially, there were 131 EADs that did not meet the USCIS quality assurance
standards for card production (e.g., photo too light, photo too dark). See Consent Order Section IV.11.a. Since that
time, USCIS has been working to correct the defects identified for these EADs. As of September 9, 2020, the defect
in all but 6 of these EADs have been corrected and the EADs were Produced.
5
 Of the 12,717 Subclass 2 EADs produced, more than 98 percent were produced within 7 business days of biometric
capture. As of September 9, 2020, 102 of the produced EADs do not meet the USCIS quality assurance standards for
card production (e.g., photo too light, photo too dark). See Consent Order Section IV.11.a. USCIS is working to
correct these defects.
6
  Of the 2,428 Subclass 2 C08 EADs produced, more than 99 percent were produced within 7 business days of
biometric capture. As of September 9, 2020, 18 of the produced EADs do not meet the USCIS quality assurance
standards for card production (e.g., photo too light, photo too dark). See Consent Order Section IV.11.a. USCIS is
working to correct these defects.

                                                         2
Case: 2:20-cv-03707-ALM-EPD Doc #: 57 Filed: 09/09/20 Page: 3 of 3 PAGEID #: 473




Respectfully submitted,

DAVID M. DEVILLERS
United States Attorney

s/Christopher R. Yates
CHRISTOPHER R. YATES (0064776)
Assistant United States Attorney
303 Marconi Boulevard, Suite 200
Columbus, Ohio 43215
E-mail: christopher.yates@usdoj.gov

Attorney for Defendants




                                CERTIFICATE OF SERVICE
   I hereby certify that a copy of the foregoing was filed on the 9th day of September 2020, using

the Court’s CM/ECF system, which will notify all counsel of record.

                                                    s/Christopher R. Yates
                                                    CHRISTOPHER R. YATES (0064776)
                                                    Assistant United States Attorney




                                                3
